Reasons for allowance




1.	Claims1, 3, 4, 7, 10, 12, 13 16, 19 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:


Along with arguments 11/08/21  the closest prior art Hedberg (US 2014/0038620 )  explains a terminal determines a tracking area code TAC associated with the identified network identity PLMN ID, and determines in a following action  whether it is necessary to update a tracking area or not, based on the determined tracking area code. If a tracking area update was determined to be necessary, the terminal sends a tracking area update to the radio node, which is directed to the core network of the identified network identity. XU et al(US 2015/0358887) explains message that base station 1 sends to base station 2 further comprises mobility information of this UE or UE group and/or the requested handover trigger change. The mobility information may be the same as description in 36.423 in 3rd Generation Partnership Project (3GPP) standard or a new defined group id, it can be an index, or be the specific mobility or handover parameters, if the target base station can accept the requested handover trigger change, the target base station can apply this change to all UEs with the same mobility information or with similar mobility NPL- 3GPP TSG RAN WG3 Meeting #55 R3-070143 explains a same node/function that is allocating all the tracking areas, only one CN identity (P-TMSI) is needed for all tracking areas. When the terminal enters a new cell or access belonging to a new tracking area the terminal can use one of the old tracking area id’s plus the P-TMSI as a valid identity. By supporting this concept it is possible to avoid unnecessary tracking area updates for a terminal located on tracking area borders.  
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the second area identity is used to identify an area used for location management for a terminal in the second communications standard, and wherein a format of the first area identity is different from a format of the second area identity; when the terminal enters a cell served by the base station from a cell of the second communications standard, and when the second area identity does not belong to a current area list of the terminal, initiating, by the terminal, an area update to a core network of the second communications standard, wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station: and sending, by the terminal, a first indication information element to the base station, wherein the first indication information element is used to indicate that the area update initiated by the terminal is initiated to the core network of the second communications standard.     claim 7 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: and a format of the first area identity is different from a format of the second area identity; when a terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, receiving, by the base station, a first area update request from the terminal, wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station; sending, by the base station, the first area update request to the core network of the second communications standard|; and receiving, by the base station, a first indication information element from the terminal, wherein the first indication information element is used to indicate that the first area update initiated by the terminal is initiated to the core network of the second communications standard; and wherein the sending, by the base station, the first area update request to the core network of the second communications standard comprises: sending, by the base station, the first area update request to the core network of the second communications standard according to the first indication information element.    Further regarding claim 10 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: and wherein a format of the first area identity is different from a format of the second area identity; initiate, when the terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, an area update to the core network of the second communications standard and send a first indication information element to the base station, wherein the first indication information element is used to indicate that the area update is initiated to the core network of the second communications standard.    Further  claim 16  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: and wherein a format of the first area identity is different from a format of the second area identity; receive, when a terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, a first area update request from the terminal, wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station; send the first area update request to the core network of the second communications standard; and receive a first indication information element from the terminal, wherein the first indication information element is used to indicate that the area update is initiated to the core network of the second communications standard.  Further regarding claim 19  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the second area identity is used to identify an area used for location management for a terminal in the second communications standard, and wherein a format of the first area identity is different from a format of the second area identity; initiating, when a terminal enters a cell served by the base station from a cell of the second communications standard and when the second area identity does not belong to a current area list of the terminal, an area update to the core network of the second communications standard, wherein the current area list is allocated by the core network of the second communications standard before the terminal enters the cell served by the base station; and sending a first indication information element to the base station, wherein the first indication information element is used to indicate that the area update initiated by the terminal is initiated to the core network of the second communications standard. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.